DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 directed to an apparatus non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the terminal disclaimer filed and approved on 4/28/21 obviates the double patenting rejections of 2/1/21. The amendment to the claims filed under the AFCP on 4/28/21 obviates the USC 112 rejections of 2/1/21 by eliminating the distinction between a solid electrolyte layer and a first solid electrolyte layer. And as asserted by Applicant in the Remarks filed on 12/29/20, neither Cheon nor Chami discloses forming a solid electrolyte layer on the first fold region by a solid electrolyte layer forming unit. The prior art of record fails to disclose means or motivation to modify Cheon or Chami to disclose this feature. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725